Citation Nr: 0841028	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tonsil carcinoma 
(claimed as throat cancer).

2.  Entitlement to service connection for dry salivary 
glands.

3.  Entitlement to service connection for digestive problems 
(claimed as acid reflux).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In July 2008, the veteran waived RO consideration of his 
additional evidence.

In July 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
that the veteran's tonsil carcinoma is a result of any 
established event from active service or is secondary to 
herbicide exposure, nor was it present within a year 
following separation from service.

3.  The persuasive evidence of record does not demonstrate 
that the veteran's dry salivary glands are a result of any 
established event from active service or are secondary to a 
service-connected disorder.

4.  The persuasive evidence of record does not demonstrate 
that the veteran's digestive problems are a result of any 
established event from active service or are secondary to 
herbicide exposure.


CONCLUSIONS OF LAW

1.  Tonsil carcinoma was not incurred in or aggravated by 
active service, nor may service incurrence of a malignant 
tumor be presumed.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

2.  Dry salivary glands are not the result of any established 
event from active service or secondarily caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

3.  Digestive problems were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in February 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  The private treatment records available 
document the veteran's history of a tonsil carcinoma, dry 
salivary glands, and digestive problems.  However, the 
service treatment records do not show that any of the claimed 
disorders began during the veteran's active duty.  As will be 
discussed further below, there is no persuasive evidence 
which indicates that the veteran's currently diagnosed 
disorders are a result of any event from his active service.  
The Board finds that there is sufficient competent medical 
evidence of record to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and malignant tumors become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Veterans diagnosed with respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Tonsil Carcinoma (Claimed as Throat Cancer)

Service records show that the veteran served in Vietnam from 
December 1968 to November 1969.  Service treatment records 
are negative for any signs or diagnoses of a tonsil 
carcinoma.  A VA examination report from April 1970 indicates 
that the veteran had a normal lymphatic system.  It was noted 
that the veteran's left tonsil had a grayish exudate.

Private magnetic resonance imaging (MRI) performed in 
April 1994 revealed a possible primary tumor site at the left 
inferior margin of the soft palate where it joins with the 
tonsillar pillar.  Later in April, the veteran underwent 
panendoscopy, left tonsillectomy, and removal of multiple 
lymph nodes.  A biopsy revealed a left tonsil squamous cell 
carcinoma.  Additional private treatment records from 1994 
and 1995 show that the veteran underwent radiation therapy.

A private otolaryngology report dated January 1999 indicates 
that no cancers were present.  A Social Security 
Administration (SSA) record from April 2000 lists a diagnosis 
of history of throat cancer; resolved.  In April 2005, the 
veteran told a private examiner that he noticed a lump in his 
upper left neck.  The examiner observed a mandible mass and 
said that the possibility of malignancy could not be ruled 
out.  A private computed tomography (CT) scan completed in 
May 2005 revealed no abnormality in the region of the left 
parotid and angle of the mandible.

Private correspondence from S.I., M.D., dated in July 2008, 
states that the squamous cell carcinoma of the tonsil that 
the veteran experienced in 1994 could very possibly have been 
caused by exposure to Agent Orange.  He said that the 
possibility was made more likely by the fact that the veteran 
was a non-smoker and thus did not have the most common risk 
factor for squamous cell carcinoma of the tonsil.  D.A.Y., 
M.D., stated in July 2008 private correspondence that based 
on a review of the veteran's medical records from a private 
hospital, it was his opinion that the squamous cell carcinoma 
that the veteran was diagnosed with in 1994 was as likely as 
not a direct result of his exposure to herbicides while 
stationed in Vietnam.

During his July 2008 hearing before the undersigned Veterans 
Law Judge, the veteran said that the cancer began in his left 
tonsil.  He said that he had surgery in which the left tonsil 
and 19 lymph nodes were removed.  Following the surgery, he 
indicated that he had radiation therapy.  He indicated that 
the cancer was confined to the tonsil.  He indicated that his 
cancer was in remission.  The veteran's spouse recalled the 
cancer being referred to as a throat cancer, although the 
medical documentation showed the veteran's surgery as removal 
of the tonsil.

The veteran has claimed that his tonsil carcinoma is a result 
of being exposed to herbicides while on active duty in 
Vietnam.  The Board notes that the veteran's active duty 
service in Vietnam from December 1968 to November 1969 has 
been confirmed.  Thus, exposure to herbicides is conceded.  
38 C.F.R. § 3.307(a)(6)(iii).

Unfortunately, service connection for a squamous cell 
carcinoma in the left tonsil cannot be established on a 
presumptive basis secondary to exposure to herbicides.  The 
following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).  Although the veteran has claimed that the 
tonsils are in the same region as the lung, bronchus, larynx, 
and trachea, service connection cannot be presumed as 
squamous cell carcinomas on the tonsils are not on the 
statutory list.

The Board has carefully considered the July 2008 
correspondence from Dr. S.I. which provides a connection 
between exposure to Agent Orange and the veteran's carcinoma.  
Although Dr. S.I. provided a reason for his opinion, his 
opinion used the words "could very possibly have been 
caused."  The Court has held that the use of equivocal 
language such as "possible" and "could have been" makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: 
language by a physician is too speculative).  As the 
July 2008 letter from Dr. S.I. used speculative language, the 
Board finds it to be of less persuasive value.  The Board 
also finds the July 2008 letter from Dr. D.A.Y. to be of less 
persuasive value.  Although Dr. Y. did not use speculative 
language, he gave no reasons or bases for his opinion.  
Neither Dr. Y. nor Dr. I. had examined the veteran's military 
records.  Neither Dr. Y. nor Dr. I. cited any scientific 
studies.

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, as squamous cell carcinomas of the tonsils are not 
on the list for which the Secretary has determined that 
service connection is warranted, by law the veteran's tonsil 
carcinoma cannot be presumed to have been incurred in service 
as a result of herbicide exposure.  38 U.S.C.A. 38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The Board has also considered whether service connection for 
a tonsil carcinoma could be established on a direct basis.  
Unfortunately, the service treatment records are negative for 
any signs of a squamous cell carcinoma of the tonsils.  The 
first complaints of a tonsil carcinoma appear in a private 
treatment record from April 1994-over 24 years after the 
veteran left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Without competent medical evidence of an in-service 
incurrence or aggravation of a disease or injury, service 
connection cannot be granted on a direct basis.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Additionally, to establish service connection for malignant 
tumors on a presumptive basis, the malignant tumors must 
manifest themselves to a compensable degree within one year 
of the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, no medical evidence demonstrates 
that the veteran experienced malignant tumors to a 
compensable level within a year after his discharge from 
active duty.  Therefore, service connection for malignant 
tumors cannot be established on a presumptive basis.

With respect to the veteran's own contentions that exposure 
to herbicides caused his tonsil carcinoma, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the veteran's contentions 
that he currently has a tonsil carcinoma caused by exposure 
to herbicides.  In this case, when the veteran's post-service 
treatment records are considered (which do not contain 
persuasive evidence of a nexus between a tonsil carcinoma and 
herbicide exposure), the Board finds that the medical 
evidence outweighs the veteran's contentions that he has a 
tonsil carcinoma secondary to exposure to herbicides.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Dry Salivary Glands

Here, the veteran's service treatment records are negative 
for any signs, symptoms, or diagnoses of dry salivary glands.  
The December 1969 separation examination report shows that he 
had a normal mouth and throat.  A VA examination report from 
April 1970 contains no remarks relating to dry salivary 
glands.

In April 1994, the veteran underwent removal of a squamous 
cell carcinoma of the left tonsil.  Private medical 
correspondence dated May 1994 from M.J.G., M.D., indicates 
that the veteran was informed that receiving radiation 
therapy could result in oral cavity irritation, difficulty 
with swallowing, pain on swallowing, oral cavity dryness, and 
thickening of saliva.  It was noted that the veteran 
understood that those symptoms could be severe.  Additional 
private treatment notes from 1994 indicate that the veteran 
underwent radiation therapy.  Another letter from Dr. M.J.G. 
dated August 1994 reveals that the veteran understood that he 
would continue to have a dry mouth as a permanent effect from 
the radiation.  The veteran reported having a dry mouth to a 
private examiner in May 1995 and March 1996.

During his July 2008 hearing before the undersigned Veterans 
Law Judge, the veteran stated that radiation therapy had 
burned out his salivary glands.  He said that various 
treatments had not helped.

The veteran essentially claims that service connection for 
dry salivary glands should be established secondary to his 
squamous cell carcinoma.  Unfortunately, as discussed above, 
the veteran is not service-connected for squamous cell 
carcinoma of the tonsils.  As squamous cell carcinoma of the 
tonsils is not a service-connected disorder, dry salivary 
glands cannot be service connected secondary to the 
carcinoma.

The Board has considered whether service connection for dry 
salivary glands is warranted on a direct basis.  
Unfortunately, the service treatment records are negative for 
any signs, symptoms, or diagnoses of dry salivary glands.  
Additionally, no evidence of record provides a link between 
the veteran's current dry glands and any event from his 
active service.  Without evidence of an in-service incurrence 
or aggravation of a disease or injury and competent medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted on a direct basis.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, while the veteran may sincerely 
believe he has dry salivary glands as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Digestive Disorder

Service treatment records show that in October 1969, the 
veteran complained of cramps and slight diarrhea.  A follow-
up note from the next day indicated that his diarrhea stopped 
and he was sent back to duty.  The December 1969 separation 
examination report indicates that the veteran had a normal 
genitourinary system.  A VA examination report from 
April 1970 indicates that the veteran had normal digestive 
and genitourinary systems.

Private medical records from October 1986 indicate that the 
veteran had no gastrointestinal problems.

A private treatment note from January 1997 states that the 
veteran had continued dyspepsia from gastroesophageal reflux.  
Another private treatment note from October 2000 indicates 
that the veteran had a lap fundoplication three years 
previously.  He reported recurrent problems with gas, 
bloating, and belching.  A diagnosis of esophageal reflux was 
listed.  A January 2001 record mentions that the veteran had 
esophageal reflux.  A VA treatment note dated August 2006 
indicates that the veteran denied abdominal pain and said 
that his bowel habits were unchanged.

During his July 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran stated that he developed acid 
reflux and digestive problems after his cancer surgery.  He 
said that he had surgery performed where his esophagus was 
sewn to make it smaller, but he still had acid.  He said that 
at one time he took Prilosec, but he currently took Pantocid 
20.

The veteran has claimed that he has a digestive disorder to 
include acid reflux as a result of being exposed to 
herbicides while on active duty in Vietnam.  The veteran's 
exposure to herbicides has been conceded.  However, digestive 
disorders (including acid reflux) are not on the list for 
which the Secretary has determined that service connection is 
warranted.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Therefore, by law the veteran's claimed 
digestive disorder cannot be presumed to have been incurred 
in service as a result of herbicide exposure.  38 U.S.C.A. 
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The Board has considered whether service connection for a 
digestive disorder is warranted on a direct basis.  Although 
a service treatment note indicates that the veteran had 
cramps and mild diarrhea in October 1969, the service 
treatment records indicate that the symptoms only lasted a 
single day.  Thus, it appears that the symptoms were acute 
and transitory.  This conclusion is supported by the 
December 1969 separation examination report which indicates 
that the veteran had a normal gastrointestinal system.  The 
first complaints of a digestive disorder appear in a private 
treatment record from January 1997-over 27 years after the 
veteran left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Other than the veteran's own assertions, there is no 
evidence of record which provides a connection between the 
veteran's current digestive symptoms and any event from his 
active service.  Without competent medical evidence of a 
nexus between the an in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, while the veteran may sincerely 
believe he has a digestive disorder to include acid reflux as 
a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for tonsil carcinoma 
(claimed as throat cancer) is denied.

Entitlement to service connection for dry salivary glands is 
denied.

Entitlement to service connection for digestive problems 
(claimed as acid reflux) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


